DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species (II) in the reply filed on January 18, 2022 is acknowledged. This species was found to be free from the prior art. The restriction requirement as set forth in the Office action mailed on December 10, 2021 is hereby withdrawn and Species (I) was also examined on the merits in view of the allowable subject matter.

Allowable Subject Matter
Claims 29, 30, 38, 51, 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hupka et al. is the closest prior art, but does not teach the compound meeting (II).  The prior art does not teach or suggest formulating the epoxy resin composition to have a viscosity at 30 °C of 3.0 x 104 Pa·s or more and 1.0 x 106 Pa·s or less and have a viscosity at 120 °C of 1.0 x 102 Pa·s or more and 5.0 x 103 Pa·s or less. Further, the prior art does not teach the case where the viscosity at 120 °C is 1.0 x 102 Pa·s or more and 1.0 x 105 Pa·s or less. Also, the prior art does not teach the limitation wherein the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 39: The term “type” in claim 39 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested to delete the word.
Regarding claim 43: Claim 43 depends on itself.  It is recommended to change the dependency to claim 42.
Regarding claim 44: Claim 44 recites the limitation "that meets both of 1) and 2)" in the first line.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to change the dependency to claim 43.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 31-35, 39, 41-48, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hupka et al. (US 2015/0218375).
Regarding claim 28: Hupka et al. teaches a sheet molding compound (para. 25) comprising carbon fibers (para. 56), an epoxy resin (abstract), a curing agent/catalyst 
Regarding claim 31: Hupka et al. also teaches a polyisocyanate (abstract).  The “poly” prefix refers to two or more isocyanate groups, which overlaps the claimed range.
Regarding claims 32 and 33: Hupka et al. teaches a polyether polyol (para. 47), which is an aliphatic alcohol compound.
Regarding claims 34 and 35: Hupka et al. teaches an aromatic isocyanate compound such as diphenylmethane diisocyanate (para. 45).
Regarding claim 39: Hupka et al. teaches bisphenol A epoxy resin (para. 49).
Regarding claim 41: Hupka et al. teaches a fiber reinforced composite material (title) produced by curing the sheet molding compound (para. 9).
Regarding claim 42: Hupka et al. teaches a prepreg (para. 25) comprising reinforcing fibers (para. 56), an epoxy resin (abstract), a curing agent/catalyst (abstract), a polyisocyanate compound (abstract), and a polyol component (abstract). The polyol has an OH number/hydroxy group equivalent weight of 25-1000 (para. 46), which overlaps the claimed range.  In the case where the claimed ranges overlap or lie inside 
Regarding claim 43: Hupka et al. also teaches a polyol having 4 hydroxy groups/pentaerythritol (para. 47).
Regarding claim 44: Hupka et al. also teaches a polyisocyanate (abstract).  The “poly” prefix refers to two or more isocyanate groups, which overlaps the claimed range.
Regarding claims 45 and 46: Hupka et al. teaches a polyether polyol (para. 47), which is an aliphatic alcohol compound.
Regarding claims 47 and 48: Hupka et al. teaches an aromatic isocyanate compound such as diphenylmethane diisocyanate (para. 45).
Regarding claim 53: Hupka et al. teaches a fiber reinforced composite material (title) produced by curing the sheet molding compound (para. 9).
Regarding claim 54: Hupka et al. teaches a prepreg and a sheet molding compound (para. 25). It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the very same purpose (MPEP 2144.06 I).

Claims 36, 37, 40, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hupka et al. (US 2015/0218375) as applied to claims 28 and 42 set forth above and in view of Fujiwara et al. (US 2012/0328858).
Regarding claim 36: Hupka et al. teaches the basic claimed composition set forth above.  Not disclosed is the component (E). However, Fujiwara et al. teaches a similar composition comprising a phosphine compound (para. 174). Hupka et al. and Fujiwara et al. are analogous art since they are both concerned with the same field of endeavor, namely sheet molding compounds comprising an epoxy resin.  At the time of the invention a person having ordinary skill in the art would have found it obvious to add the phosphine compound of Fujiwara et al. to the composition of Hupka et al. and would have been motivated to do so in order to accelerate the reaction.
Regarding claim 37: Hupka et al. teaches the basic claimed composition as set forth above.  Not disclosed is the urea compound.  However, Fujiwara et al. teaches N,N-dimethyl-N’-(3,4-dichlorophenyl)urea (para. 85), which is the claimed compound where R1 and R2 are halogen, and R3 and R4 are C1 hydrocarbon groups.  At the time of the invention a person having ordinary skill in the art would have found it obvious to include the urea of Fujiwara et al. in the composition of Hupka et al. and would have been motivated to do so to affect heat resistance and toughness.
Regarding claim 40: Hupka et al. teaches the basic claimed composition as set forth above. Not disclosed is dicyandiamide.  However, Fujiwara et al. teaches dicyandiamide (para. 80). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the dicyandiamide of Fujiwara et al. in the composition of Hupka et al. and would have been motivated to do so for the preservation stability.

Regarding claim 49: Hupka et al. teaches the basic claimed prepreg set forth above.  Not disclosed is the component (E). However, Fujiwara et al. teaches a similar composition comprising a phosphine compound (para. 174). At the time of the invention a person having ordinary skill in the art would have found it obvious to add the phosphine compound of Fujiwara et al. to the composition of Hupka et al. and would have been motivated to do so in order to accelerate the reaction.
Regarding claim 50: Hupka et al. teaches the basic claimed prepreg as set forth above.  Not disclosed is the urea compound.  However, Fujiwara et al. teaches N,N-dimethyl-N’-(3,4-dichlorophenyl)urea (para. 85), which is the claimed compound where R1 and R2 are halogen, and R3 and R4 are C1 hydrocarbon groups.  At the time of the invention a person having ordinary skill in the art would have found it obvious to include the urea of Fujiwara et al. in the composition of Hupka et al. and would have been motivated to do so to affect heat resistance and toughness.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767